ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
WAMAR Technologies, LLC                      )       ASBCA No. 61985
                                             )
Under Contract Nos. H98230-l 7-C-0444        )
                    H98230-l 7-C-0539        )

APPEARANCES FOR THE APPELLANT:                       Kevin P. Connelly, Esq.
                                                     Jeffrey M. Lowry, Esq.
                                                      Vedder Price P.C.
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Darrell F. Cook, Esq.
                                                      NSA Chief Trial Attorney
                                                     William R. Buonaccorsi, Esq.
                                                     Laura A. Wallace, Esq.
                                                      Trial Attorneys
                                                      National Security Agency
                                                      Fort George G. Meade, MD

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: June 11, 2019




                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing. is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61985, Appeal ofWAMAR
Technologies, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                   PAULLA GATES-LEWIS
                                                   Recorder, Armed Services



                                                                                             I
                                                   Board of Contract Appeals